Name: 82/382/EEC: Commission Decision of 19 May 1982 establishing that the apparatus described as 'Conviron - Plant Growth Chamber, model PGV 36; - Growth Bench, model GB 48; - Cold Chamber, model C 816; - Chamber, model C 604 and - Incubator, model I 23 L'may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  natural and applied sciences;  tariff policy
 Date Published: 1982-06-15

 Avis juridique important|31982D038282/382/EEC: Commission Decision of 19 May 1982 establishing that the apparatus described as 'Conviron - Plant Growth Chamber, model PGV 36; - Growth Bench, model GB 48; - Cold Chamber, model C 816; - Chamber, model C 604 and - Incubator, model I 23 L'may not be imported free of Common Customs Tariff duties Official Journal L 168 , 15/06/1982 P. 0041 - 0041*****COMMISSION DECISION of 19 May 1982 establishing that the apparatus described as 'Conviron - Plant Growth Chamber, model PGV 36; - Growth Bench, model GB 48; - Cold Chamber, model C 816; - Chamber, model C 604 and - Incubator, model I 23 L', may not be imported free of Common Customs Tariff duties (82/382/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 1 December 1981, Belgium has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Conviron - Plant Growth Chamber, model PGV 36; - Growth Bench, model GB 48; - Cold Chamber, model C 816; - Chamber, model C 604 and - Incubator, model I 23 L', ordered 16 June 1980 and to be used for research on the metabolism of phytohormones in relation to various processes of growth and development and also for the perfection of plant multiplication techniques by in vitro cultivation, should be considered as scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value are currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 20 April 1982 within the framework of the Committee on Duty-Free Arrangements to examine the matter; whereas this examination showed that the apparatus in question are respectively a growth chamber, a growth bench, a temperature and pressure recorder, a cold chamber, a chamber and an incubator; Whereas they do not have the requisite objective characteristics making them specifically suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for non-scientific activities; whereas their use in the case in question could not alone confer upon them the character of scientific apparatus; whereas they therefore cannot be regarded as scientific apparatus; whereas the duty-free admission of the apparatus in question is therefore not justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Conviron - Plant Growth Chamber, model PGV 36; - Growth Bench, model GB 48; - Cold Chamber, model C 816; - Chamber, model C 604 and - Incubator, model I 23 L', which are the subject of an application by Belgium of 1 December 1981, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 May 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 134, 31. 5. 1979, p. 1. (3) OJ No L 318, 13. 12. 1979, p. 32.